Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 1, 2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Amend the abstract as follows:

A method for dosing liquid by using  using a  a  along its path of movement when the drive element is shifted along the path. Finally, determining and displaying by 

Amend the claims as follows:
1. A method for dosing liquid, the method comprising the steps of:
1.1    providing a pipette with an adjustable dosing increment device, the pipette including a display apparatus, a drive mechanism including a drive element for filling  and draining liquid from the syringe, a drawing lever operatively connected to the drive mechanism to draw liquid into the syringe, and a control button to discharge liquid in steps from the syringe and the syringe actuated by means of the pipette,
1.2    providing a control apparatus which is operatively connected to the adjustable dosing increment device, the drive mechanism, the display apparatus and the
control button,
1.3    releasably connecting the syringe to the pipette,
1.4    setting the adjustable dosing increment device of the pipette to set the dosing increment,

1.6    filling the syringe by sucking liquid into the syringe by actuating the drawing lever, which is operatively connected to the drive mechanism to draw liquid into the syringe.
1.7    detecting a respective position  on a path when the drive element is shifted along the path,
1.8    determining by means of the control apparatus and displaying by means of the display apparatus a possible maximum number of dosing steps with the set dosing increment starting from a position of the drive element reached at the end of filling,
1.9    executing a reverse stroke by actuating the control button at least once after the syringe is completely or partially filled with liquid,
1.10    executing dosing steps by actuating the control button, counting the executed dosing steps, and determining by means of the control apparatus and displaying by means of the display apparatus the number of executed dosing steps and/or a number of still possible dosing steps without refilling the syringe, and
1.11 after executing the possible maximum number of dosing steps without refilling the syringe, either removing the syringe from the pipette, or repeating steps 1.4 to 1.10 with the same syringe, wherein in step 1.10, a total number of dosing steps performed with the syringe with the set dosing increment

of liquid into the syringe.
6.    The method according to one of claim 1, further including the step of activating the display apparatus only when the syringe is releasably connected to the pipette, and deactivating the display apparatus disappears when the syringe is disconnected from the pipette.

7.     The method according to one of claim 1, further including the step of displaying the maximum possible number of dosing steps with a reset dosing increment without refilling the syringe and a dosing volume set by the reset dosing increment when the dosing increment is reset after executing the reverse stroke and before executing the maximum possible number of dosing steps without refilling the syringe.

11.     The method according to one of claim 1, further including the step of the pipette detecting a code indicating a syringe volume of the connected syringe and determining the dosing volume based on the set dose increment and the detected code, and shows the dosing volume by means of the display apparatus.
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims have been amended to overcome the prior 112 issues and the prior art of record does not teach nor fairly suggest the claimed method.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258.  The examiner can normally be reached on M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/BRIAN R GORDON/Primary Examiner, Art Unit 1798